Exhibit 10.6

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

by and between

 

IRONWOOD PHARMACEUTICALS, INC.

 

and

 

CYCLERION THERAPEUTICS, INC.

 

Dated as of April 1, 2019

 

--------------------------------------------------------------------------------



 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1.

General

1

 

 

 

ARTICLE II LICENSE RIGHTS AND LIMITATIONS, RESTRICTIONS AND OWNERSHIP

2

 

 

 

Section 2.1.

Non-Exclusive License to Ironwood of Cyclerion Shared Know-How

2

 

 

 

Section 2.2.

Non-Exclusive License to Cyclerion of Ironwood Shared Know-How

2

 

 

 

Section 2.3.

Sublicensing

2

 

 

 

Section 2.4.

Performance

3

 

 

 

Section 2.5.

No Implied Licenses

3

 

 

 

Section 2.6.

Intellectual Property Ownership

3

 

 

 

ARTICLE III TERM AND TERMINATION

3

 

 

 

Section 3.1.

Term

3

 

 

 

Section 3.2.

Termination

3

 

 

 

Section 3.3.

Consequences of Termination

3

 

 

 

ARTICLE IV PRESERVATION OF RECORDS; ACCESS TO INFORMATION; CONFIDENTIALITY;
PRIVILEGE

4

 

 

 

Section 4.1.

Confidentiality

4

 

 

 

ARTICLE V DISPUTE RESOLUTION

4

 

 

 

Section 5.1.

Negotiation

4

 

 

 

Section 5.2.

Arbitration

4

 

 

 

Section 5.3.

Continuity of Service and Performance

4

 

 

 

ARTICLE VI MISCELLANEOUS

4

 

 

 

Section 6.1.

Complete Agreement; Construction

4

 

 

 

Section 6.2.

Transaction Agreements

5

 

 

 

Section 6.3.

Counterparts

5

 

 

 

Section 6.4.

Notices

5

 

 

 

Section 6.5.

Waivers

5

 

 

 

Section 6.6.

Assignment

5

 

 

 

Section 6.7.

Successors and Assigns

6

 

 

 

Section 6.8.

Third Party Beneficiaries

6

 

 

 

Section 6.9.

Titles and Headings

6

 

i

--------------------------------------------------------------------------------



 

Section 6.10.

Governing Law

6

 

 

 

Section 6.11.

Severability

6

 

 

 

Section 6.12.

Interpretation

6

 

 

 

Section 6.13.

No Duplication

7

 

 

 

Section 6.14.

No Waiver

7

 

ii

--------------------------------------------------------------------------------



 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is made and
effective as of April 1, 2019 (the “Effective Date”) by and between Cyclerion
Therapeutics, Inc.  (“Cyclerion”), a Massachusetts corporation, and Ironwood
Pharmaceuticals, Inc.  (“Ironwood”), a Delaware corporation (each of Cyclerion
and Ironwood being a “Party,” and collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, in conjunction with a Separation Agreement (the “Separation Agreement”)
between Ironwood and Cyclerion of even date hereof (the “Transaction”),
Cyclerion desires to obtain a license under certain intellectual property and
technology of Ironwood for use in connection with the Cyclerion Field (as
defined below), and Ironwood desires to obtain a license under certain
intellectual property and technology of Cyclerion for use in the Ironwood Field,
and each Party is willing to grant a license to the other on the terms and
conditions set forth below; and

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.           General.  Any capitalized term not defined herein shall
have the meaning ascribed to such term in the Separation Agreement.  The
following terms, whether used in the singular or the plural, shall have the
meanings designated to them under this Article unless otherwise specifically
indicated.

 

(1)           “Agreement” has the meaning set forth in the Preamble.

 

(2)           “Controlled” means, with respect to any item of Know-How, that a
Party owns or has a license to such item or right and has the ability to grant
to the other Party a license or sublicense under such item or right as provided
for in this Agreement without violating the terms of any agreement or other
arrangement with any Third Party in existence, as applicable.

 

(3)           “Cyclerion” has the meaning set forth in the Preamble.

 

(4)           “Cyclerion Field” means the research and development of soluble
guanylate cyclase stimulator products in any field.

 

(5)           “Cyclerion Shared Know-How” means Know-How acquired by Cyclerion
in the Transaction to the extent related to products in the Ironwood Field.

 

(6)           “Effective Date” has the meaning set forth in the Preamble.

 

(7)           “Ironwood” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------



 

(8)           “Ironwood Field” means all uses outside the Cyclerion Field.

 

(9)           “Ironwood Shared Know-How” means Know-How owned or Controlled by
Ironwood as of the Effective Date to the extent related to the Cyclerion Field,
after giving effect to the transfer to Cyclerion of the acquired Assets pursuant
to the Separation Agreement.

 

(10)         “Know-How” means trade secrets, and all other confidential or
proprietary information, know-how, clinical data, non-clinical data,
pre-clinical data, in-vitro data, inventions, processes, formulae and
methodologies, excluding Patents.

 

(11)         “Party” or “Parties” has the meaning set forth in the Preamble.

 

(12)         “Patents” means patents and patent applications, design patents and
applications, utility models, and any and all related national or international
counterparts thereto, including any provisionals, divisionals, continuations,
continuations-in-part, reissues, reexaminations, substitutions and extensions
thereof (including supplementary protection certificates).

 

(13)         “Term” has the meaning set forth in Section 3.1.

 

(14)         “Third Party” means any Person other than Cyclerion, Ironwood and
their respective Affiliates.

 

(15)         “Trademarks” means any trademarks, trade dress, service marks,
certification marks, logos, slogans, design rights, names, corporate names,
trade names, Internet domain names, social media accounts and addresses and
other similar designations of source or origin, and any applications or
registrations for the foregoing, together with the goodwill symbolized by any of
the foregoing.

 

ARTICLE II

 

LICENSE RIGHTS AND LIMITATIONS, RESTRICTIONS AND OWNERSHIP

 

Section 2.1.           Non-Exclusive License to Ironwood of Cyclerion Shared
Know-How.  Subject to the terms and conditions of this Agreement, Cyclerion
hereby grants to Ironwood a perpetual, worldwide, non-exclusive, royalty-free,
fully paid-up license in and to the Cyclerion Shared Know-How for any use in the
Ironwood Field.

 

Section 2.2.           Non-Exclusive License to Cyclerion of Ironwood Shared
Know-How.  Subject to the terms and conditions of this Agreement, Ironwood
hereby grants to Cyclerion a perpetual, worldwide, non-exclusive, royalty-free,
fully paid-up license in and to the Ironwood Shared Know-How for any use in the
Cyclerion Field.

 

Section 2.3.           Sublicensing.  A Party may sublicense some or all of its
rights in this Article II to a Third Party, provided that such Party and Third
Party enter into a written binding contract wherein such Third Party agrees to
abide by the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------



 

Section 2.4.           Performance.  It is understood and agreed that any Party
may cause any of its Subsidiaries to perform any or all of its obligations
hereunder, and may designate any of its Subsidiaries to receive any of its
entitlements hereunder.

 

Section 2.5.           No Implied Licenses.  Neither Party grants (or agrees to
grant) to the other Party any right or license in or to use any of its
Intellectual Property, Know-How or other proprietary information, materials or
technology, or to practice any of its Patents or Trademarks, or trade dress
rights, except as expressly set forth in this Agreement.

 

Section 2.6.           Intellectual Property Ownership.  Except as expressly set
forth herein, as between the Parties, each Party is and shall remain the owner
of all Intellectual Property that it owns or controls as of the Effective Date
or that it develops or acquires thereafter.

 

ARTICLE III

 

TERM AND TERMINATION

 

Section 3.1.           Term.  The term of this Agreement shall commence on the
Effective Date and continue in full force and effect unless terminated in
accordance with Section 3.2 (the “Term”).

 

Section 3.2.           Termination.

 

(a)           Mutual Agreement.  This Agreement may be terminated in its
entirety at any time upon mutual written agreement between the Parties.

 

(b)           Material Breach.  Except as provided below, neither Party may
terminate this Agreement absent mutual consent to such termination even if the
other Party is in material default or breach of this Agreement.  A Party’s sole
remedies in relation to a default or breach shall be to sue for damages or
equitable relief or both.

 

Section 3.3.           Consequences of Termination.

 

(a)           Licenses.  Upon the termination of this Agreement, all rights and
licenses granted hereunder shall immediately terminate.

 

(b)           Technology Transfer.  Upon termination of any rights or licenses
granted hereunder in accordance with this Article III, such termination shall
allow each Party a 60 day transition period to cease all use of such rights and
licenses.

 

(c)           Remedies.  Termination of this Agreement in accordance with and
fulfillment of all obligations set forth in this Article III shall not affect
any other rights or remedies that may be available to a Party in law or equity,
all remedies being cumulative and not exclusive.

 

3

--------------------------------------------------------------------------------



 

ARTICLE IV

 

PRESERVATION OF RECORDS; ACCESS TO INFORMATION; CONFIDENTIALITY; PRIVILEGE

 

Section 4.1.           Confidentiality.  The provisions of Section 7.6 of the
Separation Agreement shall apply to disclosures of information made pursuant to
this Agreement mutatis mutandis.

 

ARTICLE V

 

DISPUTE RESOLUTION

 

Section 5.1.           Negotiation.  A Party seeking resolution of a
controversy, dispute or action arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity or breach
of this Agreement or otherwise arising out of, or in any way related to, this
Agreement or the transactions contemplated hereby or thereby, including any
action based on contract, tort, statute or constitution (collectively,
“Disputes”) shall provide written notice of such Dispute to the other Party,
specifying the terms of such Dispute in reasonable detail (“Dispute Notice”). 
The appropriate executives of the Parties who have authority to settle the
Dispute (or such other individuals designated by the respective executives)
shall attempt to resolve the Dispute through good faith negotiation for a
reasonable period of time; provided that such reasonable period shall not,
unless otherwise agreed by the Parties in writing, exceed 15 days from the time
of receipt by a Party of the Dispute Notice.  If the Dispute has not been
resolved within 15 days after receipt of the Dispute Notice, the respective
Chief Executive Officers or their respective designees (with full settlement
authority) of Ironwood and Cyclerion shall meet in person (or where necessary,
by phone) at a mutually acceptable time and, if applicable, place, and
thereafter as often as they reasonably deem necessary, to attempt in good faith
to resolve the Dispute.  Any contractual time period or deadline under this
Agreement to which such Dispute relates occurring after the Dispute Notice is
received shall not be deemed to have passed until such Dispute has been resolved
pursuant to this Article V.

 

Section 5.2.           Arbitration.  Any Dispute that is not resolved pursuant
to Section 5.1 within 30 days after receipt of a Dispute Notice shall be
resolved by final and binding arbitration pursuant to the procedures set forth
in Section 8.2 of the Separation Agreement.

 

Section 5.3.           Continuity of Service and Performance.  Unless otherwise
agreed in writing, the Parties shall continue to provide service and honor all
other commitments under this Agreement during the course of a Dispute with
respect to all matters not subject to such Dispute.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.           Complete Agreement; Construction.  This Agreement,
together with the Separation Agreement and the other Ancillary Agreements, shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments, course
of dealings and writings with respect to such subject matter.

 

4

--------------------------------------------------------------------------------



 

In the event and to the extent that there shall be a conflict between the
provisions of the Separation Agreement and the provisions of this Agreement,
this Agreement shall control.

 

Section 6.2.           Transaction Agreements.  Except as expressly set forth
herein, this Agreement is not intended to address, and should not be interpreted
to address, the matters specifically and expressly covered by the other
Transaction Agreements.

 

Section 6.3.           Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to each of the Parties.

 

Section 6.4.           Notices.  All notices, requests, claims, demands and
other communications under this Agreement shall be in English, shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 6.4):

 

To Ironwood:

 

Ironwood Pharmaceuticals, Inc.
301 Binney Street
Cambridge, MA 02142

United States
Attn: General Counsel

Phone:  617-621-7722

Fax:  617-588-0623

 

To Cyclerion:

 

Cyclerion Therapeutics, Inc.
301 Binney Street

Cambridge, MA 02142
Attn: Chief Financial Officer

Phone: 857-327-8778
Fax: 617-890-6595

 

Section 6.5.           Waivers.  The delay or failure of either Party to
exercise or enforce any of its rights under this Agreement will not constitute,
or be deemed to be, a waiver of those rights, nor will any single or partial
exercise of any such rights preclude any other or further exercise thereof or
the exercise of any other right.  No waiver of any provision of this Agreement
will be effective unless it is in writing and signed by the Party against which
it is being enforced.

 

Section 6.6.           Assignment.  No Party may assign any rights or delegate
any obligations arising under this Agreement, in whole or in part, directly or
indirectly, without the prior written consent of the other Party (such consent
not to be unreasonably withheld, conditioned or delayed),

 

5

--------------------------------------------------------------------------------



 

and any attempt to so assign any rights or delegate any obligations arising
under this Agreement without such consent shall be void.  Notwithstanding the
foregoing, no such consent shall be required for any such assignment or
delegation (i) with respect to Ironwood, to an Affiliate of Ironwood, (ii) with
respect to Cyclerion, to an Affiliate of Cyclerion or (iii) by either Party to a
Third Party in connection with a merger, reorganization, consolidation or the
sale of all or substantially all the assets of such Party so long as the
resulting, surviving or transferee entity assumes all the obligations of the
assigning Party by operation of Law or pursuant to an agreement in form and
substance reasonably satisfactory to the non-assigning Party; provided, however,
that in the case of each of the preceding clauses (i) and (ii), no assignment
permitted by this Section 6.6 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.

 

Section 6.7.           Successors and Assigns.  The provisions of this Agreement
and the obligations and rights hereunder shall be binding upon, inure to the
benefit of and be enforceable by (and against) the Parties and their respective
successors (whether by merger, acquisition of assets or otherwise) and permitted
assigns.

 

Section 6.8.           Third Party Beneficiaries.  This Agreement is solely for
the benefit of the Parties and shall not be deemed to confer upon any Person
other than the Parties any remedy, claim, liability, reimbursement, cause of
Action or other right beyond any that exist without reference to this Agreement.

 

Section 6.9.           Titles and Headings.  Titles and headings to Sections
herein are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.

 

Section 6.10.         Governing Law.  This Agreement will be governed by,
construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, U.S.A., without reference to principles of conflicts of laws.

 

Section 6.11.         Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.  The Parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

Section 6.12.         Interpretation.  Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms “Section,” “paragraph,” “clause,” “Exhibit” and “Schedule” are references
to the Sections, paragraphs, clauses, Exhibits and Schedules of this Agreement
unless otherwise specified; (c) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire Agreement,
including the Schedules and Exhibits hereto; (d) references to “$” shall mean
U.S. dollars; (e) the word “including” and words of similar import when used in
this Agreement shall mean “including without limitation,” unless otherwise
specified; (f) the word “or” shall not be exclusive; (g) references to “written”
or “in writing”

 

6

--------------------------------------------------------------------------------



 

include in electronic form; (h) provisions shall apply, when appropriate, to
successive events and transactions; (i) the table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (j) Ironwood and
Cyclerion have each participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement; and (k) a reference to any Person includes
such Person’s successors and permitted assigns.

 

Section 6.13.         No Duplication; No Double Recovery.  Nothing in this
Agreement, the Separation Agreement or any other Ancillary Agreement is intended
to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

 

Section 6.14.         No Waiver.  No failure to exercise and no delay in
exercising, on the part of any Party, any right, remedy, power or privilege
hereunder shall operate as a waiver hereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Halley Gilbert

 

 

Name: Halley Gilbert

 

 

Title: Senior Vice President

 

 

 

 

 

CYCLERION THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ William Huyett

 

 

Name: William Huyett

 

 

Title: President

 

[Signature Page to Intellectual Property License Agreement]

 

--------------------------------------------------------------------------------